Name: Decision No 912/2009/EC of the European Parliament and of the Council of 16 September 2009 on the participation by the Community in a European metrology research and development programme undertaken by several Member States (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  EU finance;  financing and investment;  natural and applied sciences
 Date Published: 2009-09-30

 30.9.2009 EN Official Journal of the European Union L 257/12 DECISION No 912/2009/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 on the participation by the Community in a European metrology research and development programme undertaken by several Member States (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 169 and the second paragraph of Article 172 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (3) (the Seventh Framework Programme) provides for Community participation in research and development (R & D) programmes undertaken by several Member States, including participation in the structures created for the execution of those programmes, within the meaning of Article 169 of the Treaty. (2) The Seventh Framework Programme has defined a series of criteria for the identification of areas for such Article 169 initiatives: relevance to Community objectives, a clear definition of the objective to be pursued and its relevance to the objectives of the Framework Programme, the presence of a pre-existing basis (existing or envisaged national research programmes), European added value, a critical mass with regard to the size and the number of programmes involved and the similarity of activities they cover, and the efficiency of Article 169 as the most appropriate means for achieving the objectives. (3) Council Decision 2006/971/EC of 19 December 2006 concerning the specific programme Cooperation implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (4) (the specific programme Cooperation) encourages a cross-thematic approach to research topics relevant to one or more themes of the Seventh Framework Programme, and in this context identified an Article 169 initiative in the field of metrology as one of the initiatives suitable for Community participation, in national research programmes jointly implemented on the basis of Article 169 of the Treaty. (4) Metrology is a cross-disciplinary scientific field which is a vital component of a modern knowledge-based society. Reliable and comparable measurement standards, and appropriate validated measuring and test methods underpin the processes of scientific advancement and technological innovation and thus have a significant impact on the economy and quality of life within Europe. (5) At present, a number of R & D programmes or activities undertaken by Member States individually at national level to support R & D in metrology are not sufficiently coordinated at European level and do not allow for the gathering of the necessary critical mass requested in strategic R & D areas. (6) With a desire for a coherent approach at European level in the field of metrology and to act effectively, several Member States have taken the initiative of setting up a joint R & D programme entitled European Metrology Research Programme (EMRP) in order to respond to the growing demands in Europe for cutting-edge metrology, particularly in emerging technological areas, as a tool for innovation, scientific research and policy support. (7) In its work programme for 2007-2008 of 11 June 2007 for the implementation of the specific programme Cooperation, the Commission provided financial support to the ERA-NET Plus in the field of metrology in order to facilitate the transition between the iMERA ERA-NET project and the joint R & D programme in the field of metrology to be implemented on the basis of Article 169 of the Treaty. The result has been the development of the EMRP which has defined the major challenges and activities of the joint programme. (8) The EMRP aims to support scientific development and innovation by providing the necessary legal and organisational framework for large-scale European cooperation between Member States on metrology research in any technological or industrial field. Belgium, the Czech Republic, Denmark, Germany, Estonia, Spain, France, Italy, Hungary, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom, as well as Norway, Switzerland and Turkey (the participating States) have agreed to coordinate and implement jointly activities aimed at contributing to the EMRP. The overall value of their participation is estimated at a minimum of EUR 200 million plus a reserve funding capability of EUR 100 million for the proposed period of seven years. (9) In order to increase its impact, the participating States have agreed to Community participation in the EMRP. The Community should participate by making a financial contribution matching that of the participating States up to EUR 200 million for the duration of the EMRP. Given that the EMRP meets the scientific objectives of the Seventh Framework Programme and that actions in the field of metrology are of a horizontal nature or not directly linked to the 10 themes, the EMRP should be supported jointly across all of the relevant themes. (10) Further financing options may be available, inter alia, from the European Investment Bank (EIB), in particular through the Risk-Sharing Finance Facility developed jointly with the EIB and the Commission pursuant to Annex III of the specific programme Cooperation. (11) Community financial support should be provided subject to the definition of a financing plan based on formal commitments from the competent national authorities to implement jointly the R & D programmes and activities undertaken at national level and to contribute to the financing of the joint execution of the EMRP. (12) The joint implementation of the national research programmes requires the establishment or existence of a dedicated implementation structure, as provided for in the specific programme Cooperation. The participating States have agreed on such a dedicated implementation structure to implement the EMRP. The dedicated implementation structure should be the recipient of the Community financial contribution and should ensure the efficient execution of the EMRP. (13) The Community financial contribution should be subject to commitments of resources by the participating States and the effective payment of their financial contributions. (14) Whilst the Joint Research Centre is a department of the Commission, its institutes nevertheless possess research capabilities that are relevant to the EMRP and should be activated in its implementation. It is therefore appropriate to define the role of the Joint Research Centre in terms of its eligibility for participation and for funding and of its involvement in the governance of the EMRP. (15) The payment of the Community financial contribution should be subject to the conclusion of a general agreement between the Commission, on behalf of the European Community, and the dedicated implementation structure, containing the detailed arrangements for the use of the Community contribution. That general agreement should contain the necessary provisions to ensure that the financial interests of the Community are protected. (16) The interest generated by the Community financial contribution should be considered as assigned revenue, in accordance with Article 18(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) (the Financial Regulation). It should be possible for the Commission to increase the maximum Community contribution provided for in this Decision accordingly. (17) The Community should have the right to reduce, withhold or terminate its financial contribution in the event that the EMRP is not implemented or is implemented inadequately, partially or late, or that the participating States do not contribute or contribute only partially or late to the financing of the EMRP, on the terms set out in a general agreement to be concluded between the Community and the dedicated implementation structure. (18) In order to implement the EMRP efficiently, financial support should be granted to participants in the EMRP projects selected at the central level under the responsibility of the dedicated implementation structure following calls for proposals. Such financial support and its payment should be transparent and efficient. (19) The evaluation of proposals should be performed centrally by independent experts under the responsibility of the dedicated implementation structure. A ranking should be approved by the dedicated implementation structure which should be binding as regards the allocation of funding from the Community financial contribution and from the national budgets earmarked for EMRP projects. (20) In accordance with the Financial Regulation and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6) (the Implementing Rules), the Community financial contribution should be managed in the framework of indirect centralised management according to Articles 54(2)(c) and 56 of the Financial Regulation and Articles 35, 38(2) and 41 of the Implementing Rules. (21) Any Member State and any country associated to the Seventh Framework Programme should be entitled to join the EMRP. (22) In line with the objectives of the Seventh Framework Programme, the participation of any other country in the EMRP should be possible, where such participation is provided for in the relevant international agreement and both the Commission, on behalf of the Community, and the participating Member States agree to it. In accordance with the Seventh Framework Programme and the rules and conditions set out in this Decision, the Community should have the right to agree conditions relating to its financial contribution to the EMRP concerning the participation of such other countries. (23) Appropriate measures should be taken to prevent irregularities and fraud and the necessary steps should be taken to recover funds lost, wrongly paid or incorrectly used in accordance with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (7), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (8) and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (9). (24) It is essential that the research activities carried out under the EMRP conform to basic ethical principles, including those reflected in Article 6 of the Treaty on European Union and in the Charter of Fundamental Rights of the European Union, and follow the principles of gender mainstreaming and gender equality. (25) The Commission should conduct an interim evaluation, assessing the quality and efficiency of the implementation of the EMRP and progress towards the objectives set, and also a final evaluation. (26) The dedicated implementation structure should encourage the participants in the selected EMRP projects to communicate and disseminate their results and to make this information publicly available, HAVE ADOPTED THIS DECISION: Article 1 Community financial contribution 1. The Community shall make a financial contribution to the European Metrology Research Programme (the EMRP) undertaken jointly by Belgium, the Czech Republic, Denmark, Germany, Estonia, Spain, France, Italy, Hungary, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom, as well as Norway, Switzerland and Turkey (the participating States). 2. The Community shall, for the duration of the Seventh Framework Programme and in accordance with the principles set out in Annexes I and II which form an integral part of this Decision, make a financial contribution matching that of the participating States but not exceeding EUR 200 million, to be paid from the appropriations of the general budget of the European Union. 3. The Community financial contribution shall be paid jointly from the budget appropriations allocated to all the relevant themes of the specific programme Cooperation. Article 2 Conditions of the Community financial contribution The Community financial contribution shall be conditional upon: (a) demonstration by the participating States that the EMRP as described in Annex I has been efficiently established; (b) the formal establishment of a dedicated implementation structure with legal personality which shall be responsible for the implementation of the EMRP and for receiving, allocating and monitoring the Community financial contribution in the framework of indirect centralised management in accordance with Articles 54(2)(c) and 56 of the Financial Regulation and Articles 35, 38(2) and 41 of the Implementing Rules; (c) the establishment of an appropriate and efficient governance model for the EMRP in accordance with Annex II; (d) efficient performance of the activities of the EMRP described in Annex I by the dedicated implementation structure, which includes the launch of calls for proposals; (e) the commitment by each participating State to contribute its share of financing for the EMRP, and to increase this contribution by a reserve funding capability of 50 % in order to manage a high success rate among its participants in the EMRP projects, and the effective payment of the financial contribution to beneficiaries; (f) compliance with Community State aid rules, and in particular with the Community Framework for State Aid for Research, Development and Innovation (10); (g) ensuring a high level of scientific excellence and observance of ethical principles in accordance with the general principles of the Seventh Framework Programme, and of gender mainstreaming and gender equality, and sustainable development; (h) the formulation of provisions governing the intellectual property rights arising from the activities carried out under the EMRP and the implementation and coordination of the R & D programmes and activities undertaken at national level by the participating States in such a way that they aim at promoting the creation of knowledge and at supporting the wide use and dissemination of such knowledge. The approach taken shall follow the model established by Regulation (EC) No 1906/2006 of the European Parliament and of the Council of 18 December 2006 laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007 to 2013) (11) (the Rules for Participation in the Seventh Framework Programme). Article 3 Activities of the EMRP 1. The core activity of the EMRP shall consist of funding multi-partner trans-national EMRP projects addressing research, technological development, training and dissemination activities (EMRP projects). In view of the concentrated capacities in metrology, the core part of the EMRP projects shall be executed by National Metrology Institutes and Designated Institutes (namely, specialist institutes responsible for certain national standards and associated services that are not covered by the activities of the National Metrology Institutes) from participating States. 2. In order to increase and diversify capacities in metrology, the EMRP shall also fund several researcher grant schemes which shall complement the EMRP projects. 3. The EMRP projects shall be selected and the researcher grants awarded following calls for proposals respecting the principles of equal treatment, transparency, independent evaluation, co-financing, funding not giving rise to profit and non-retroactivity referred to in Article 112(1) of the Financial Regulation, set out in Annex I of this Decision. 4. The core evaluation criteria shall be, mutatis mutandis, those of Article 15(1)(a) and (b) of the Rules for Participation in the Seventh Framework Programme for the EMRP projects and researcher grant schemes, respectively. The call for proposals shall concretise the core evaluation criteria. Additional criteria may be introduced provided that they are published in the call for proposals, are non-discriminatory and do not prevail over the core evaluation criteria. 5. Further details concerning the implementation of the activities of the EMRP are set out in Annex I. Article 4 Role of the Joint Research Centre 1. The Joint Research Centre of the Commission shall be eligible for participation in, and for funding by, the EMRP under conditions comparable to those of the National Metrology Institutes of participating States. 2. The own resources of the Joint Research Centre, which are not covered by EMRP funding, shall not count as a Community financial contribution within the scope of Article 1. 3. The institute of the Joint Research Centre that is responsible for metrology, as a department of the Commission acting on behalf of the Community, shall be entitled to participate in the implementation of the EMRP within the dedicated implementation structure as an observer without voting rights. Article 5 Agreements between the Community and the dedicated implementation structure The detailed arrangements for the management and control of funds and the protection of the Communities financial interests shall be laid down in a general agreement and annual financial agreements to be concluded between the Commission, on behalf of the Community, and the dedicated implementation structure. The general agreement shall in particular include the following provisions: 1. a definition of the tasks assigned; 2. the conditions and detailed arrangements for performance of the tasks, including appropriate provisions for demarcating responsibilities and organising the controls to be carried out; 3. the rules on reporting to the Commission on performance of the tasks; 4. the conditions concerning termination of the performance of the tasks; 5. the detailed arrangements for Commission scrutiny; 6. the conditions governing the use of separate bank accounts, and the treatment of the interest yielded; 7. the provisions guaranteeing the visibility of Community action in relation to the other activities of the dedicated implementing structure; 8. an undertaking to refrain from any act which may give rise to a conflict of interests within the meaning of Article 52(2) of the Financial Regulation; 9. the provisions governing the intellectual property rights arising from the activities carried out under the EMRP referred to in Article 2; 10. a list of criteria to be used in the interim and final evaluations, including those referred to in Article 13. Article 6 Interest from the Community financial contribution In accordance with Article 18(2) of the Financial Regulation, the interest generated by the Community financial contribution allocated to the EMRP shall be considered as assigned revenue. The maximum Community contribution referred to in Article 1(2) of this Decision may be increased accordingly by the Commission. Article 7 Reduction, withholding or termination of Community financial contribution Where the EMRP is not implemented or is implemented inadequately, partially or late, the Community may reduce, withhold or terminate its financial contribution in line with the actual implementation of the EMRP. Where the participating States do not contribute or contribute only partially or late to the financing of the EMRP, the Community may reduce its financial contribution in line with the actual amount of public funding allocated by the participating States in accordance with the terms laid down in the general agreement to be concluded between the Commission and the dedicated implementation structure. Article 8 Protection of the Communities financial interest by the participating States In implementing the EMRP, the participating States shall take the legislative, regulatory, administrative or other measures necessary for protecting the Communities financial interests. In particular, the participating States shall take the necessary measures to ensure full recovery of any amounts due to the Community in accordance with Article 54(2)(c) of the Financial Regulation and Article 38(2) of the Implementing Rules. Article 9 Control by the Court of Auditors The Commission and the Court of Auditors shall be entitled, through their officials or agents, to carrying out all the checks and inspections needed to ensure proper management of Community funds and to protect the Communities financial interest against any fraud or irregularity. To this end, the participating States and/or the dedicated implementation structure shall, in due course, make all relevant documents available to the Commission and the Court of Auditors. Article 10 Information The Commission shall communicate all relevant information to the European Parliament, the Council and the Court of Auditors. The participating States shall be invited to submit to the Commission, through the dedicated implementation structure, any additional information required by the European Parliament, the Council and the Court of Auditors concerning the financial management of the dedicated implementation structure that is consistent with the overall reporting requirements set out in Article 13. Article 11 Participation of further Member States and associated countries Any Member State and any country associated to the Seventh Framework Programme shall be entitled to join the EMRP in accordance with the criteria set out in Article 2(e) and (f) of this Decision and shall be treated as a participating State. Article 12 Participation of other third countries The participating States and the Commission may agree to the participation of any other country subject to the criteria set out in Article 2(e) and provided that such participation is provided for by the relevant international agreement. They shall define the conditions under which legal entities established and individuals resident in such countries shall be eligible for EMRP funding. Article 13 Annual reporting and evaluation The annual report on the Seventh Framework Programme presented to the European Parliament and the Council pursuant to Article 173 of the Treaty shall include a report of the activities of the EMRP. An interim evaluation of the EMRP shall be carried out by the Commission three years after the start of the EMRP. This evaluation shall cover progress towards the objectives set out in Annex I, as well as recommendations of the EMRP on the most appropriate ways to further enhance integration and the quality and efficiency of the implementation, including scientific, management and financial integration and whether the level of the financial contributions of the participating States is appropriate, given the potential demand from their various national research communities. The Commission shall communicate to the European Parliament and the Council the conclusions thereof, accompanied by its observations and, where appropriate, proposals to amend this Decision. At the end of Community participation in the EMRP but no later than in 2017, the Commission shall, with the assistance of an independent expert group, conduct a final evaluation of the general, specific and operational objectives of the EMRP. This group shall base its assessment on, inter alia, the following indicators: (a) the scientific excellence of the projects and grants awarded as measured by the number of publications, patents and other scientific output indicators; (b) the level of participation in the programme by outside researchers and research institutions; (c) the increase in metrology capacity of Member States and countries associated to the Seventh Framework Programme whose metrology programmes are at an early stage of development; (d) the number and quality of training activities; (e) the number and quality of activities related to metrology communication and diffusion. The results of the final evaluation shall be presented to the European Parliament and the Council. Article 14 Entry into force This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 15 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) Opinion of 25 March 2009 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 22 April 2009 (not yet published in the Official Journal) and Council Decision of 27 July 2009. (3) OJ L 412, 30.12.2006, p. 1. (4) OJ L 400, 30.12.2006, p. 86. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 357, 31.12.2002, p. 1. (7) OJ L 312, 23.12.1995, p. 1. (8) OJ L 292, 15.11.1996, p. 2. (9) OJ L 136, 31.5.1999, p. 1. (10) OJ C 323, 30.12.2006, p. 1. (11) OJ L 391, 30.12.2006, p. 1. ANNEX I Description of the Objectives and Activities of the European Metrology Research Programme (EMRP) I. OBJECTIVES In todays global economy, metrology makes a significant contribution to the technological and economic development of many nations in the world. Metrology research is needed to solve societal problems, and examples of such research affect areas such as space including satellite navigation, security, healthcare, the semiconductor industry and climate change. Metrology research has strong public benefits and is the main supporting activity for government regulation and standardisation. Metrology is hidden from public view yet it is essential for the facilitation of modern trade and communications. Access to markets can be hampered by the lack of uniform and accurate weights and measures. All major economic powers in the world have recognised that technology R & D in metrology is critical to an advanced nations long term economic growth. Metrology research has traditionally been a high national priority in many countries. However European countries are operating their national metrology research programmes in full isolation and EU Member States have been unable to create on their own a single and truly integrated EMRP. National Metrology Institutes (NMI), supported by Designated Institutes (DI) are in charge of implementing the national metrology research programmes on the basis of institutional funding from central government agencies or ministries. The European metrology research community is a specialised community only loosely linked to research organisations or academia. It is largely fragmented and comprises a few centres of global excellence which would benefit from wide competition on an international scale. Duplication of research clearly exists. The right for the Community to act in this field is set out in several Articles of the Treaty providing for research coordination and cooperation between Member States and the Community. Article 165 stipulates that the Community and the Member States shall coordinate their research and technological development activities so as to ensure that national policies and Community policy are mutually consistent. Article 169 invites the Community to make provision for participation in R & D programmes undertaken by several Member States. Community action seems highly justified, as Member States acting alone are unlikely to be able to address these problems. The EMRP will integrate the national programmes of 22 participating States into a single joint research programme and support, in particular, the objectives of the European National Measurement Systems. The objectives of the EMRP are to accelerate the development, validation and exploitation of new measuring techniques, standards, processes, instruments, reference materials and knowledge aimed at driving innovative developments in industry and commerce, improving the quality of data for science, industry and policymaking and supporting the development and implementation of directives and regulations. The EMRP will achieve these objectives in the following ways: (a) pooling excellence in metrology research  by creating competitive joint research projects, namely EMRP projects, marshalling the capability of a sufficient critical mass from the networks of NMI and DI from the participating States to tackle major metrology challenges faced at European level; (b) opening of the system to the best science  by increasing participation from the wider European research community through researcher grants; (c) capacity building  by increasing the capability of the European metrology researcher community through researcher mobility grants targeting those EURAMET Member Countries with limited metrology research capability. The EMRP shall complement ongoing national programmes and activities aimed at addressing purely national priorities. The EMRP initiative is aimed at aligning and integrating relevant national metrology research activities to establish a joint research programme featuring scientific, management and financial integration, making a major contribution to the European Research Area and underpinning the concepts in the Lisbon agenda of Europe as the most competitive and dynamic knowledge-driven economy. Scientific integration is achieved through the common definition and implementation of activities under the EMRP. Management integration is achieved through the use of EURAMET e.V., a non-profit association under German law, as the dedicated implementation structure subject to the detailed arrangements contained in Annex II. Financial integration implies that the participating States effectively commit to contribute to the financing of the EMRP by providing national funding to all eligible participants in selected EMRP projects from the national earmarked EMRP budgets, if necessary by drawing on the reserve funding capability amounting to 50 % of such budgets, and by providing a cash contribution to a common pot to fund researcher excellence and mobility grants, whilst fully funding the running costs of the EMRP. A further element of financial integration shall be the unified approach towards eligible costs, based on the rules of the Seventh Framework Programme. II. ACTIVITIES The EMRP shall consist of joint research and technological development activities of four types: A. The core activity shall consist of multi-partner trans-national EMRP projects addressing research, technological development, training and dissemination activities. In view of the concentrated capacities in metrology, the core part of the EMRP projects shall be executed by NMI and DI from participating States. B. In order to increase and diversify capacities in metrology, three grant schemes shall be set up: B1. In order to enlarge the number of organisations with capacities closely related to metrology, researcher excellence grants shall be made available to organisations and/or individuals from the wider researcher community in the Member States and countries associated to the Seventh Framework Programme which are capable of making a substantial contribution to the research activities of the joint programme. Each selected organisation and/or individual shall be associated to an EMRP project. B2. In order to develop the capacities of individuals in metrology through mobility, researcher mobility grants shall be made available to: 1. researchers from NMI and DI of participating States, 2. researchers benefiting, either individually or through their organisation, from a researcher excellence grant, and 3. researchers from EURAMET Member Countries not participating in the EMRP, which currently have limited or no metrology research capability. These researcher mobility grants shall enable the researchers to stay either in an NMI or DI participating in an EMRP project or in an organisation benefiting from a researcher excellence grant. B3. In order to ensure sustainability in the cooperation between the NMI and DI of the participating States and to prepare the next generation of experienced metrology researchers, early-stage researcher mobility grants shall be made available to early-stage researchers from the NMI and DI of participating States to enable them to stay either in an NMI or DI, in an organisation benefiting from a research excellence grant or in another organisation participating in an EMRP research project at its own costs. These activities shall be enhanced, where appropriate by collaboration with other relevant and interested organisations, within or beyond Europe, participating on a self funding basis. In addition, wider networking activities shall be supported to a limited extent in order to promote the EMRP and enhance its impact. These activities shall include, if necessary, maintenance and updating of the identified EMRP research areas through activities such as workshops, and contacts with other appropriate stakeholders in Europe and beyond. III. IMPLEMENTATION OF ACTIVITIES The selection of EMRP projects and the award of researcher excellence and researcher mobility grants shall be subject to periodic calls for proposals. As an indicative calendar, it is foreseen that calls for proposals will be launched at 12 to 18-month intervals over a maximum period of seven years. The award of early-stage researcher mobility grants shall be subject to a permanent call. A. EMRP projects (a) Call for potential research topics of EMRP projects (Stage 1): Each call for proposals of EMRP projects shall be preceded by the identification of the topics of that call following the steps set out below. Firstly, the EMRP Committee (see Annex II), in consultation with the Commission, shall identify the parts of the research activities included in the EMRP which shall be the subject of the call for proposals. Secondly, the researcher community  any interested individual or organisation  shall be invited, through a public call, to suggest potential research topics. Thirdly, the EMRP Committee shall agree on the best potential research topics received. The EMRP Committee may amend, split or merge received topics and introduce new topics in order to optimise the call for proposals in Stage 2. The EMRP Committee shall ensure that the final research topics cannot be traced back to the authors of the initial proposal and are thus anonymous; (b) Call for proposals for EMRP projects (Stage 2): Once the research topics have been selected, EURAMET e.V. shall publish the call for proposals and shall invite research teams from the NMI and DI of participating States to build consortia and submit project proposals. The call for proposals shall remain open for at least two months. EURAMET e.V. shall evaluate each proposal received with the assistance of at least three independent experts appointed by it on the basis of the criteria set out in the Rules for Participation in the Seventh Framework Programme. The experts shall establish a ranking list which shall be binding in relation to the allocation of Community and national funding. The following core evaluation criteria shall apply to the EMRP projects: (i) scientific and/or technological excellence; (ii) relevance to the objectives of the EMRP; (iii) the potential impact through the development, dissemination and use of project results; (iv) the quality and efficiency of the implementation and management. The call for proposals shall concretise the core evaluation criteria. Additional criteria may be introduced provided that they are published in the call for proposals, are non-discriminatory and do not prevail over the core evaluation criteria. Any consortium submitting a proposal for an EMRP project may include any other European or non-European entity not eligible for funding provided that this entity can realistically ensure that it has at its disposal the resources needed for its participation. A consortium may, at the stage of submitting a proposal for an EMRP project, include a proposal for a researcher excellence grant provided that it adds necessary scientific value to the project. In this case, the evaluation of the proposal for the researcher excellence grant shall be part of the global project evaluation. The selection of the project for funding shall automatically result in the award of such grant. The Research Council of EURAMET e.V., referred to in Annex II, shall issue its independent view on the overall results of the evaluation of a call for proposals for EMRP projects (Stages 1 and 2), but not on individual EMRP projects. This view shall be duly taken into account by EURAMET e.V. in following calls for proposals. B. Call for proposals for researcher excellence grants and researcher mobility grants (Stage 3) The publication of the list of selected proposals of EMRP projects shall be accompanied by a call to the wider researcher community to join EMRP projects through researcher excellence and/or researcher mobility grants. Each EMRP project consortium shall be invited (unless it has already introduced a proposal for researcher and excellence grants when submitting a proposal for an EMRP project as described in the seventh paragraph of section A.(b)) to launch, within three months of the date of entry into force of the EMRP project contract, a call for proposals to identify potential beneficiaries and propose to EURAMET e.V. to award them a researcher excellence and/or a researcher mobility grant. The indicative funding breakdown of the EMRP shall be calculated so that on average each EMRP project could be associated with at least one researcher excellence and/or researcher mobility grant. However, this is not a binding obligation and such grants shall be implemented in the most flexible manner. The EMRP project consortium shall publish the call for proposals in at least one international journal and in national newspapers in three participating States. It shall also be responsible for advertising the call widely using specific information support, particularly on Internet sites on the Seventh Framework Programme, in the specialised press and brochures, and through the national contact points set up by Member States and countries associated to the Seventh Framework Programme. In addition, the publication and advertising of the call for proposals shall conform to any instructions and guidance notes established by EURAMET e.V.. The consortium shall inform EURAMET e.V. of the call and its content at least 30 days prior to its expected date of publication. EURAMET e.V. shall examine the conformity of the call with relevant rules, instructions and guidance notes. The call for proposals shall remain open for at least five weeks. The EMRP project consortium shall evaluate the proposals received with the assistance of at least two independent experts appointed by it on the basis of the Rules for Participation in the Seventh Framework Programme. The following core evaluation criteria shall apply to the evaluation of the proposals: (i) scientific and/or technological excellence; (ii) relevance to the objectives of the EMRP project; (iii) quality and implementation capacity of the applicant and his/her potential for further progress; (iv) quality of the proposed activity in scientific training and/or transfer of knowledge. The call for proposals shall concretise the core evaluation criteria. Additional criteria may be introduced provided that they are published in the call for proposals, are non-discriminatory and do not prevail over the core evaluation criteria. The EMRP project consortium shall propose to EURAMET e.V. to award the grant to a beneficiary and report to it on the administration of the call for proposals, including the manner of publication and the names and affiliation of the experts involved in the evaluation. Within 45 days of the receipt of this proposal, EURAMET e.V. shall either award the grant or refuse it if the selection was not in conformity with relevant rules, instructions and guidance notes. EURAMET e.V. shall invite European countries which have limited or no capabilities in metrology research to encourage their research institutes and universities to apply for researcher mobility grants as one means of building up their capacities in metrology research. C. Early-stage researcher mobility grants EURAMET e.V. shall launch a permanently open call for proposals for early-stage researcher mobility grants and publish it in at least one international journal and national newspapers in three participating States. It shall also be responsible for advertising the call for proposals widely using specific information support, particularly on Internet sites on the Seventh Framework Programme, in the specialised press and brochures and through the national contact points set up by Member States and countries associated to the Seventh Framework Programme. The proposals shall be submitted by the researcher and by the sending and receiving organisations (NMI, DI or another organisation participating in an EMRP project). The indicative funding breakdown is calculated so that on average each EMRP project could be associated with at least one early-stage researcher mobility grant. However, this is not a binding obligation and such grants shall be implemented in the most flexible manner. EURAMET e.V. shall evaluate the proposals received. The following core evaluation criteria shall apply: (i) scientific and/or technological excellence; (ii) relevance to the objectives of the EMRP project; (iii) quality and implementation capacity of the applicant and his/her potential for further progress; (iv) quality of the proposed activity in scientific training and/or transfer of knowledge. The call for proposals shall concretise the core evaluation criteria. Additional criteria may be introduced provided that they are published in the call for proposals, are non-discriminatory and do not prevail over the core evaluation criteria. EURAMET e.V. shall aim at two cut-off dates per year at which it awards these grants by a simplified procedure based on the opinion of at least two independent experts per proposal who have discussed and ranked all proposals. D. Recapitulative table Types of funding Eligible Organisations (1) Eligible Countries Evaluation Criteria A. EMRP project (consortium) NMI and DI EMRP participating States Article 15(1)(a) of the Rules for Participation in the Seventh Framework Programme B1. Researcher excellence grants From: (1) Any organisation but NMI or DI or (2) individual researcher To: an EMRP project in NMI or DI Member States and countries associated to the Seventh Framework Programme Article 15(1)(b) of the Rules for Participation in the Seventh Framework Programme B2. Researcher mobility grants From: (1) NMI and DI or (2) an organisation benefiting from a researcher excellence grant (3) researchers from EURAMET Member Countries not participating in the EMRP which currently have limited or no metrology research capability To: (1) NMI and DI or (2) an organisation benefiting from a researcher excellence grant Member States and countries associated to the Seventh Framework Programme Article 15(1)(b) of the Rules for Participation in the Seventh Framework Programme B3. Early-stage researcher mobility grants From: NMI and DI To: (1) NMI and DI or (2) other organisations participating in the EMRP project (consortium) EMRP participating States Article 15(1)(b) of the Rules for Participation in the Seventh Framework Programme IV. FUNDING MECHANISM A. Funding at Programme Level The EMRP shall be funded by the participating States and by the Community. Participating States shall define a multi-annual financing plan to participate in the EMRP and contribute to the funding of its activities. The national contribution may come from existing or newly created programmes, as long as they comply with the essential nature of publicly funded top-level metrology. Each participating State shall, in addition to the core funding requirement (earmarked EMRP budget), identify a reserve funding capability equal to 50 % of that requirement to ensure flexibility in the operation of the EMRP throughout its life and that the ranking list is respected. Financing of the EMRP shall involve in particular the commitment to contribute to the funding of participants in selected EMRP projects from the national earmarked EMRP budgets, and providing a cash contribution, with quotas in proportion to the earmarked EMRP budgets, to a common pot to fund researcher grants, whilst fully funding the running costs of the EMRP. The total Community financial contribution to the EMRP is calculated as matching the actual financial contribution from the participating States (excluding running costs exceeding EUR 16 million and the reserve funding capability), with a ceiling of EUR 200 million. As the running costs are included in the calculation of the matching contribution, they have to be justified by EURAMET e.V. No Community financial contribution shall be used to cover the running costs of EURAMET e.V. B. Indicative Funding Breakdown Grand Total: EUR 400 million (+ EUR 100 million reserve funding capability) Activity Type Community EUR 200 million participating States EUR 200 million Total EUR 400 million % EUR million % EUR million % EUR million EMRP Project Proposals  Module (Part A) 82 % 164 90 % 180 86 % 344 Researcher Grant Proposals Module (Part B) funding up to 100 % 18 % 36 2 % 4 10 % 40 B1. Researcher excellence grants 7,5 % 30 B2. Researcher mobility grants 1,5 % 6 B3. Early-stage researcher mobility grants 1,0 % 4 Running Costs (Part C)   8 % 16 (2) 4 % 16 Total 100 % 200 100 % 200 100 % 400 C. Funding of EMRP Projects and Researcher Grants The allocation of funding from the earmarked EMRP budgets and from the Community contribution to EMRP projects shall follow the order of the approved evaluation ranking list. The financial contribution to the participants in these EMRP projects shall be calculated according to eligible costs as defined in the Rules for Participation in the Seventh Framework Programme. Where the earmarked EMRP budget is exhausted because of the high success rate of NMI and DI from a particular participating State, this participating State shall use the reserve funding capability of 50 % of its earmarked EMRP budget allocated to further selected proposals following the ranking list. The Community contribution to EMRP projects shall be fixed per call for proposals as a percentage of eligible costs lower than 50 %. It shall be transferred directly from EURAMET e.V. to the EMRP project participants. National contributions to EMRP projects shall be provided using the respective national funding mechanisms. Community and national cash contributions used to fund researcher excellence grants, researcher mobility grants and early-stage researcher mobility grants shall be transferred to EURAMET e.V. and by it to the grant recipients. The legality and regularity of the underlying transactions, and in particular the existence of the national contribution, its actual payment, the appropriate use of Community funding and the eligibility of the costs claimed shall be ensured under the responsibility of EURAMET e.V., and established by the independent financial auditing of EMRP projects following principles compliant with those of the Seventh Framework Programme. Researcher excellence grants, researcher mobility grants and early-stage researcher mobility grants shall be fixed grants awarded following predefined scales. Detailed underlying expenditures shall not be subject to audit. The categories of costs covered by any such grant shall not be eligible as costs of an EMRP project. Only the actual full payment of the defined amount to the final beneficiary has to be supported by formal evidence. Payments in cash are not considered properly evidenced and are not eligible. EURAMET e.V. shall have the option of requesting matching funds from recipients of research excellence grants which are legal entities rather than individuals. V. ARRANGEMENTS CONCERNING INTELLECTUAL PROPERTY RIGHTS EURAMET e.V. shall adopt the intellectual property policy of the EMRP in accordance with Article 2(h) of this Decision. (1) Joint Research Centre shall be treated like National Metrology Institutes. (2) Unlike the other figures, this amount is a binding ceiling in the calculation of the matching funds of the participating States. ANNEX II Governance and Implementation of the European Metrology Research Programme (EMRP) I. INTRODUCTION The dedicated implementation structure of the EMRP shall be EURAMET e.V. which was established in 2007 under German law as a non-profit association. It is the European regional metrology organisation. Membership of EURAMET e.V. is open to National Metrology Institutes (NMI), as Members, and to Designated Institutes (DI), as Associates, from Member States of the European Union and of the European Free Trade Association, and from other European States. The Institute for Reference Materials and Measurements of the European Commission may also be an Associate. Currently, there are Members from 32 countries, of which 22 are also participating States of the EMRP. II. GOVERNANCE OF THE EMRP WITHIN EURAMET E.V. The following bodies and internal structures of EURAMET e.V. shall assume roles in the implementation of the EMRP: 1. The EMRP Chair and deputy are elected by the EMRP Committee. The EMRP Chair is automatically one of the two Vice-Chairpersons of EURAMET e.V. The EMRP Chair legally represents EURAMET e.V. in the matters of the EMRP. 2. The EMRP Committee is composed of EURAMET Members (that is, NMI) whose countries are participating States. The EMRP Committee is the decision-making body of the EMRP and is responsible for all matters concerning the EMRP, including the decisions on defining and updating the programme, on the planning of calls for proposals, on the budget profile, on the eligibility and selection criteria, on the pool of evaluators, on the approval of the ranking list of the EMRP projects to be funded, on the monitoring of progress of the funded EMRP projects and on the supervision of the adequate and orderly work of the Secretariat concerning the EMRP. The EMRP Committee elects an EMRP Chair (who is automatically EURAMETs Vice-Chairperson (EMRP)) and a deputy. 3. The Research Council is composed of a balanced contingent of high-level experts drawn from industry, research and academia and from international stakeholder organisations. It provides independent strategic advice on EMRP matters and reports or comments to the EMRP Committee where necessary and upon request, but as a minimum it will give an opinion on each call for proposals and the selection cycle. 4. The Secretariat is composed of persons employed by, or seconded to, EURAMET e.V. Its structure and tasks are governed by the rules of procedure of EURAMET e.V. Part of the Secretariat responsible for the implementation of the EMRP is hosted by the National Physical Laboratory, the UK Member of EURAMET e.V. (the hosting Member). 5. The EMRP Programme Manager shall be a senior manager and, as an interim solution, may be seconded from the hosting Member. The EMRP Programme Manager shall act solely under the direct authority of EURAMET e.V. on any matters concerning the EMRP and report to its bodies. EURAMET e.V. shall establish effective procedures that ensure that no conflicts of interests exist between the EMRP Programme Manager and any applicants, participants or beneficiaries. III. SOLE RESPONSIBILITIES OF EURAMET E.V. AND SUBCONTRACTING OF ADMINISTRATIVE AND LOGISTICAL TASKS TO THE HOSTING MEMBER IN THE IMPLEMENTATION OF THE EMRP EURAMET e.V. shall be solely responsible for the implementation of the EMRP. It shall manage the Community financial contribution to the EMRP. It shall also be responsible in particular for: (i) updating the EMRP; (ii) defining the calls for proposals; (iii) publishing the calls for proposals; (iv) receiving the proposals for Stage 1 and Stage 2 and proposals for early-stage researcher mobility grants; (v) selecting the independent experts for the evaluation; (vi) receiving the independent experts individual assessments and chairing the evaluation panels; (vii) taking final selection decisions; (viii) initiating contract negotiations and concluding contracts with selected EMRP project consortia and other beneficiaries; (ix) receiving and replying to all call complaints; (x) receiving and allocating the Community financial contribution and monitoring the use thereof; (xi) executing payments to funded EMRP project participants and grant recipients; (xii) responding to the reporting requirements vis-Ã -vis the Commission (1). Whilst the above responsibilities and decision-making remain solely with EURAMET e.V., certain administrative and logistical tasks in the implementation of the EMRP may be subcontracted, at costs, to the hosting Member. This administrative and logistical support shall consist of the following: (i) providing administration and logistics for implementing the procedures of the calls for proposals, including the provision of a dedicated help line; (ii) providing drafting support to EURAMET e.V. for the development of guidelines and other documentation; (iii) providing the dedicated web capability; (iv) providing support for the contract preparation, project monitoring and follow-up of EMRP projects and researcher grants; (v) supporting the EMRP Committee and the EMRP Chair as required. In agreement with the Commission, additional tasks may be subcontracted to the hosting Member while EURAMET e.V. builds up its permanent Secretariat capability. (1) The monitoring of the Community financial contribution implies all the activities of a control and audit nature, ex-ante and/or ex-post, considered necessary to carry out the executive tasks delegated by the Commission, in a satisfactory manner. These activities shall aim to gain reasonable assurance on the legality and regularity of the underlying transactions, and on the eligibility of the costs claimed.